Williams, J.:
Judgment should be rendered for the defendant.
The plaintiff ■ claims that, upon the admitted facts, he is entitled to recover from the defendant the penalty of fifty dollars, provided by the Railroad Law for an overcharge of fare and a refusal to give a transfer. -
Under the so-called Milburn agreement a passenger ■ upon the street railroads in the city of Buffalo is entitled to a continuous trip between any two points on the roads by the most direct route,, for a single fare of five’ cents, but a continuous trip is not to be construed as including a return trip or a round trip. The defendant made and promulgated a rule to the effect that transfers would be issued only at the time of the payment of the fare, and ¡iassengers should be required to give the destination line when asking for transfers.
The plaintiff entered defendant’s car on the Niagara street.line at Mohawk street for a trip to a point on Fillmore avenue at Le Roy. avenue. ' He paid his fare, and asked for and received a transfer to the Main street line. He transferred to the latter line, and when his .transfer was taken up he demanded another transfer to the Fillmore avenue line, which was refused. ■ He transferred to the latter line, but was required to pay thereon an additional .fare, because he had no transfer thereto. The rule in question was clearly necessary in order to protect the defendant from imposition by passengers who were, before it was put in force* able to violate the Mil-burn agreement by securing return trips and round trips upon a single fare. This is quite apparent from the statements made in the admitted facts. The-defendant has a legal right to make reasonable rules for the transaction'of its business, especially. where they are necessary to prevent imposition and wrong, provided, however, that passengers are not thereby deprived of their legal rights. This rule deprives passengers of no such rights, does not prevent a con*859tinnous trip between any two points on the roads by • most direct route for a single fare. It does effectually prevent a return trip or a round trip, or the continuous riding on the roads for a single fare.' Many cases are referred to by counsel upon either side, none perhaps precisely upon this point, but two or three which in principle appear to uphold such a rule as this one as reasonable and proper.
In Ketchum v. N. Y. City R. Co. (118 App. Div, 248) it was held that a rule requiring passengers to secure any transfers desired at the time of paying their fare, and .providing that no transfers should be given at any other time, was reasonable, being necessary to protect the company against dishonest passengers seeking to obtain more than one transfer. Many cases were cited and considered which we need not refer to here in detail.
In Kelly v. N. Y. City R. Co. (192 N. Y. 97) it was held' that a regulation was reasonable and proper which in effect prevented a passenger from reversing the direction of his trip without paying more than one fare by means of transfers, and limited the right for a single fare to a continuous trip in one direction only. This is a late case and the principle decided is applicable to the question we are here considering.
Without further comment, I conclude that the rule in question was a reasonable and proper one; that the defendant had a right to make and enforce it, and, therefore, it is not liable for the penalty sought to be recovered herein.
All concurred.
Judgment directed in favor of' the defendant upon the submission, with costs.